DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/21/21.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-3 (labeled pages 7-9) in the Applicant Arguments/Remarks Made in an Amendment filed 9/21/21 and the claim language below.
Claim 1 recites an apparatus for centralized charging of electronic products, comprising a base, wherein charging grooves, charging racks, and a charging stand are provided on a top surface of the base in sequence from a first side of the base to a second side of the base along a horizontal axis, and the charging grooves, the charging racks and the charging stand are free of contact from each other on the top surface of the base; a plurality of charging heads is provided in the charging grooves; a plurality of connecting pieces A matching a plurality of plug-in type charging heads is provided at a bottom portion of the charging racks; the base is further provided with a plurality of connecting pieces B matching the plurality of plug-in type charging heads; the plurality of connecting pieces B are located adjacent to a first side of the charging stand, and the first side of the charging stand is perpendicular to the first side of the base; and 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859